Title: Thomas Jefferson to Ann C. Bankhead, 26 May 1811
From: Jefferson, Thomas
To: Bankhead, Ann C.


          
            My dear Anne
            Monticello May 26. 11.
          
            I have just recieved a copy of the Modern Griselda which Ellen tells me will not be unacceptable to you. I therefore inclose it. the heroine presents herself certainly as a perfect model of ingenious perverseness, & of the art of making herself and others unhappy. if it can be made of use in inculcating the virtues and felicities of life, it must be by the rule of contraries. nothing new has happened in our neighborhood since you left us. the houses & trees stand where they did. the flowers come forth like the belles of the day, have their short reign of beauty and splendor, & retire like them to the more interesting office of reproducing their like. the hyacinths and tulips are off the stage, the Irises are giving way place to the Belladonnas, as this will to the Tuberoses Etc. as your Mama has done to you, my dear Anne, as you will do to the sisters of little John, and as I shall soon & chearfully do to you all in wishing you a long, long, goodnight.  present me respectfully to Doctr & mrs Bankhead and accept for mr Bankhead & yourself the assurances of my cordial affection, not forgetting that Cornelia shares them.
          
            Th:
            Jefferson
        